Dear Judge Navarre:
You have recently made inquiry concerning the proper and legal expenditures which may be spent by members of the Allen Parish Tourist Commission.
The Allen Parish Tourist Commission is created under the auspices of LSA-R.S. 33:4574 (A)(2)(c).  A broad grant of authority concerning expenditures is allowed by LSA-R.S.33:4574(E), providing:
     E.  The Commission shall have the power to
sue and be sued, to accept grants or donations of every type, to make capital improvements for the purpose of obtaining federal funds, to do all things necessary for the promotion and the advertisement and publication of information relating to tourist attractions within its jurisdiction.  However, the commission shall not exercise any function which results in competition with local retail businesses or enterprises.  Such tourist commission shall not be construed to be a political subdivision of the state or of the parish or parishes creating it. (Emphasis added).
Unfortunately, our research reflects no opinions which have been rendered delineating all permissible expenditures by such a tourist commission. However, we enclose several released opinions which may prove helpful to you concerning the legality of different expenditures in light of the prohibition against the donation of public funds contained in LSA-Const. Article VII, Section 14 (1974).  As you can imagine, our response concerning the legality of an expenditure would be fact specific and therefore determined on a case-by-case basis.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: _______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received: February 16, 1996
Date Released: March 21, 1996
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL